Citation Nr: 1045129	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  05-26 236	)	DATE
	)
	)


Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for fatigue, to include as due 
to an undiagnosed illness or other qualifying chronic disability 
pursuant to the provisions of 38 U.S.C.A. § 1117.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel






INTRODUCTION

The Veteran served on active duty from August 1978 to May 1992, 
to include service in the Southwest Asia Theater of operations 
during the Persian Gulf War.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision, by the 
Chicago, Illinois, Regional Office (RO), which denied the 
Veteran's claim of service connection for fatigue.  The Veteran's 
claims folder was later transferred to the RO in Milwaukee, 
Wisconsin.  

In June 2006, the case was remanded to afford the Veteran an 
opportunity to testify at a videoconference hearing before a 
Veterans Law Judge.  In March 2007, the Veteran notified the RO 
that he no longer wanted a hearing.  As such, the Board considers 
the Veteran's hearing request to have been withdrawn.  

In a January 2008 decision, the Board denied the claim of 
entitlement to service connection for fatigue, to include as due 
to undiagnosed illness or other qualifying chronic disability 
pursuant to 38 U.S.C.A. § 1117.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court). In April 2009, the Court issued a memorandum 
decision that vacated the Board's decision and remanded the 
matter to the Board for further proceedings consistent with its 
decision.  

In October 2009, the Board remanded the case to the RO for 
further evidentiary development.  A supplemental statement of the 
case (SSOC) was issued in September 2010.  


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  

2.  Other than subjective complaints of fatigue, the competent 
medical evidence does not reflect a diagnosis of fatigue or 
chronic fatigue syndrome; nor are there objective indications of 
a qualifying chronic disability associated with fatigue; fatigue 
has not manifested itself to a degree of 10 percent or more under 
VA's Schedule of disability ratings.  


CONCLUSION OF LAW

The Veteran does not have fatigue that is the result of disease 
or injury incurred in or aggravated during active military 
service, to include as due to undiagnosed illness or other 
qualifying chronic disability.  38 U.S.C.A. §§ 1110, 1131, 1117, 
5103, 5103A, 5107 (West 1991 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The U.S. Court of Appeals for Veterans Claims 
has held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided after 
the initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a statement of the 
case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in May 2003 from the RO to the Veteran which was 
issued prior to the RO decision in January 2004.  Additional 
letters were issued in November 2004, March 2007, December 2009, 
January 2010, March 2010, April 2010, and May 2010.  Those 
letters informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  The Board finds that the content of those 
letters complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  He was 
provided an opportunity at that time to submit additional 
evidence.  In addition, the May 2005 statement of the case (SOC), 
the December 2006 SSOC, March 2007 SSOC, and the September 2010 
SSOC provided the Veteran with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

It also appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and associated 
with the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, that would need to be obtained for a fair disposition of 
this appeal.  It is therefore the Board's conclusion that the 
Veteran has been provided with opportunity to submit evidence and 
argument in support of his claim, and to respond to VA notices.  

Initially, the Board notes that the record contains an April 2010 
Memorandum addressing a Formal Finding of Unavailability of 
service records, noting that the RO determined that the service 
treatment records (STRs) for the Veteran's period of service were 
unavailable.  The RO noted that all efforts to obtain the needed 
information had been exhausted.  In this regard, when records in 
government custody are lost or destroyed, VA has a heightened 
duty to consider the benefit-of-the-doubt doctrine, to assist the 
claimant in developing the claim, and to explain its decision.  
See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  In this case, the 
Veteran's STRs are either lost or destroyed.  As such, VA has a 
heightened duty to assist the Veteran in developing his claim.  

The Veteran has been afforded an examination on the issue decided 
herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Significantly, the Veteran was afforded a VA examination in 
January 2005.  The reports reflect that the examiners solicited 
symptoms from the Veteran, examined the Veteran, and provided a 
diagnosis consistent with the record.  Therefore, the examination 
is adequate.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

II.  Factual Background

The record indicates that the Veteran served on active duty from 
August 1978 to May 1992, to include service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  The Veteran's 
service treatment records from his period of active service are 
unavailable for review.  

The Veteran's claim of entitlement to service connection for 
fatigue (VA Form 4138) was received in March 2003.  Submitted in 
support of his claim were VA progress notes dated from April 2003 
to May 2003.  During a clinical visit in April 2003, the Veteran 
complained of low energy and lack of motivation.  The Veteran's 
symptoms were attributed to a psychiatric disorder.  

The Veteran was afforded a VA examination in January 2005.  At 
that time, it was noted that the Veteran served in Iraq and Saudi 
Arabia for eight months in the frontline in the Gulf War in the 
infantry.  The Veteran indicated that his military occupational 
specialty was associated with blowing up of bunkers, and he was 
unaware of the kinds of chemicals or biological substances that 
came out of those bunkers.  The Veteran reported generalized 
muscle aches but no weakness of the muscles.  There is no fatigue 
lasting 24 hours or longer after exercise.  His neuropsychiatric 
condition was mostly related to his PTSD, and it was noted that 
he sleeps poorly, for which he takes medication.  His activities 
were not restricted.  Following an examination, the examiner 
stated that there was no evidence of chronic fatigue syndrome, 
and no evidence of diagnosis of unknown etiology.  

VA progress notes dated from March 2005 through January 2010 do 
not reflect any findings of a chronic fatigue syndrome or a 
disability manifested by fatigue.  The Veteran was seen at a 
mental health clinic in May 2006.  At that time he reported that 
he slept poorly the previous night, which he reported was typical 
for him in the recent past.  His mood was described as being 
"tired" and lower than normal.  The assessment was PTSD and 
major depressive disorder.  During a clinical visit in August 
2009, the Veteran complained of headaches, malaise and fatigue; 
he stated that he did not sleep well the previous night due to 
pain.  The assessment was poorly controlled abdominal pain, 
diverticulitis and PTSD/depression.  

Of record is a memorandum, dated April 6, 2010, indicating that 
numerous unsuccessful attempts were made to obtain service 
treatment records.  It was noted that all efforts to obtain the 
Veteran's service military records had been exhausted.  It was 
determined that the records were not available and all available 
evidence had been provided.  

III.  Analysis

An award of service connection is warranted for a disability 
"resulting from personal injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 
1131.  To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service"--the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. 
Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a Veteran served ninety 
days or more of active military service and an endocrinopathy, or 
an organic disease of the nervous system becomes manifest to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned. If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  

Service connection may be granted to a Persian Gulf veteran who 
exhibits objective indications of chronic disability resulting 
from an undiagnosed illness or a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined by a 
cluster of signs or symptoms, or resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed below.  

The symptoms must be manifest to a degree of 10 percent or more 
during the presumptive periods prescribed by the Secretary or by 
December 31, 2011.  By history, physical examination and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.  Objective indications of chronic 
disability include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, non-
medical indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of improvement 
and worsening over a 6-month period will be considered chronic.  

The signs and symptoms which may be manifestations of undiagnosed 
illness or a chronic multi-symptom illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, 
(6) neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory system 
(upper or lower), (9) sleep disturbance, (10) gastrointestinal 
signs or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  38 U.S.C.A. 
§§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2010).  

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  
A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  Thus, while the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 
This would include weighing the absence of contemporary medical 
evidence against lay statements.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Following a review of the medical evidence of record in light of 
the above criteria, the Board finds that the record does not 
provide a basis for an award of service connection for fatigue on 
the basis of an undiagnosed illness or other qualifying chronic 
disorder.  The Board finds that the objective medical evidence 
does not reflect a chronic disability manifested by chronic 
fatigue syndrome resulting from an undiagnosed illness or a 
medically unexplained chronic multisymptom illness.  Rather, the 
record reflects that, to the extent that the symptoms of fatigue 
have been recognized on medical examination, such symptoms have 
been attributed to the Veteran's service-connected psychiatric 
disorder--PTSD and depression.   In fact, in the report of 
January 2005 VA examination, the examiner found no objective 
indication that the Veteran had fatigue or chronic fatigue 
syndrome.  The Veteran has also failed to submit any evidence of 
non-medical indicators that would support his complaint of 
fatigue on the basis of an undiagnosed illness.  Thus, service 
connection for an undiagnosed illness resulting from service in 
the Persian Gulf War is not warranted under 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317.  

The Board also notes that notwithstanding the lack of objective 
indications of disability, even assuming that Veteran had 
fatigue, a grant of service connection for a disability as a 
manifestation of undiagnosed illness requires that the disorder 
be at least 10 percent disabling in order to qualify for the 
applicable presumption.  Under 38 C.F.R. § 4.88b, Diagnostic Code 
6354 (2010) for the rating of chronic fatigue syndrome, a 10 
percent rating is provided for symptoms of chronic fatigue 
syndrome that wax and wane but result in periods of 
incapacitation of at least one but less than two weeks total 
duration per year, or; symptoms controlled by continuous 
medication.  Id.  The Veteran's putative fatigue clearly does not 
meet these criteria.  He does not take medication or otherwise 
receive treatment for fatigue, and it has not been demonstrated 
that he suffers periods of incapacitation.  Therefore, the 
medical evidence does not demonstrate that any fatigue that the 
Veteran may have is 10 percent disabling under the applicable 
criteria.  

Thus, in light of the medical evidence of record, the claim may 
not be granted under the undiagnosed illness presumption.  Hence, 
service connection for fatigue under the provisions of 38 
U.S.C.A. § 1117 is precluded.  

The Board notes that the Veteran has neither presented nor 
alluded to any medical evidence establishing that he has chronic 
fatigue syndrome or some other underlying disability associated 
with fatigue.  In the absence of proof of any diagnosed or 
identifiable underlying malady or condition, such as chronic 
fatigue syndrome, an essential requirement for service connection 
is not met.  Therefore, service connection for fatigue, on a 
direct basis, is not warranted.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In addition to the medical evidence noted above, the Board has 
considered the Veteran's written contentions with regard to his 
claim.  His statements are, at best, unsupported by the objective 
medical evidence of record; at worst, they are directly 
contradicted by clinical findings.  The Veteran's credibility 
must be questioned in light of the clinical evidence of record.  
While the Veteran is competent to describe observable symptoms, 
those descriptions still must be credible and reflect some basis 
in fact for service connection purposes.  That credibility is 
absent here.  This is not a finding that all of the Veteran's 
statements are false; rather, they are not sufficiently supported 
by other evidence and far outweighed by the medical records 
showing no current finding of a chronic fatigue syndrome or an 
underlying disability manifested by fatigue.  

For all of these reasons, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim of 
service connection for fatigue, to include as due to an 
undiagnosed illness or other qualifying chronic disability, and 
the claim must be denied.  In short, what fatigue the Veteran has 
is a symptom of his PTSD, not a separate disability for which 
service connection may be granted.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

Service connection for fatigue, to include as due to undiagnosed 
illness, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


